Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 6, 2020

                                     No. 04-19-00795-CV

                                     David RODRIGUEZ,
                                           Appellant

                                               v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI16263
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER
       Appellees’ brief was originally due on March 2, 2020. On March 5, 2020,
appellees filed their brief and a motion requesting an extension of time to file the brief
until March 5, 2020. After consideration, we GRANT appellees’ motion.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court